         Case 8:19-cv-00351-SDM-SPF
Filing# 82680512                      Document
                 E-Filed 12/31/2018 09:33:09 AM1-1 Filed 02/08/19 Page 1 of 29 PageID 5

                 IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                         IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                                CML DIVISION

         Lindsey Johnson,
                                                           Case No.:
                 Plaintiff,
                                                           Division:
                 vs.
                                                           Ad Damnum: $20,000 + Atty Fees & Costs
         Hunter Warfield, Inc., and
         Experian Information Solutions, Inc.
                                                                   JURY TRIAL DEMANDED
                 Defendants.

                               COMPLAINT AND DEMAND FOR JURY TRIAL

                COMES NOW the Plaintiff, Lindsey Johnson ("Ms. Johnson"), by and through her

        attorneys, Seraph Legal, P.A., and complains of the Defendants, Hunter Warfield, Inc. ("Hunter

        Warfield") and Experian Information Solutions, Inc. ("Experian"), stating as follows:


                                       PRELIMINARY STATEMENT

                I.     This is an action brought by Ms. Johnson, an individual consumer, against Hunter

        Warfield for violations of the Fair Credit ReportingAct, 15 U.S.C. §1681, el. seq. C'FCRA'') and

        the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et. seq. ("FDCPA") and against Experian

        for violations of the FCRA and Section SO 1.005, Florida Statutes..


                                         .RJRISDICTION AND VENUE

               2.      Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §1692k(d), the

        FCRA, 15 U.S.C. § 1681p, and Section 26.012, Florida Statutes.

               3.      HwiterWarfield is subject to the provisions of the FDCPAand FCRA, and is subject

        to the personal jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.




                                                    Pagel of29
 Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 2 of 29 PageID 6



        4.     Experian is subject to the provisions of the FCRA, and is subject to the personal

jurisdiction of this Court pursuant to Section 48.193, Florida Statutes

        5.     Venue is proper in Hillsborough County, pursuant to Section 41.05 I. Florida

Statutes, because the acts complained of were committed and/or caused by the Defendants within

Hillsborough County.


                                             PARTIES

        6.     Ms. Johnson is a natural person who, at all time relevant hereto, resided in

Hillsborough County, Florida.

        7.     Ms. Johnson is a "consumer'' as defined by 15 U.S.C. § 1692a(3) and 15 U.S.C. §

1681 a(c).

       6.      Hunter Warfield is a Florida corporation with a primary business address of 4620

Woodland Corporate Blvd, Tampa, FL33614.

        7.     Hunter Warfield's Florida Registered Agent is Corporation Service Company,

1201 Hays Street, Tallahassee, FLJ2301.

       8.      Hunter Warfield holds a Consumer Collection Agency ("CCA") license from the

Florida Office of Financial Regulation. SEE PLAINTIFF'S EXHIBIT A.

       9.      Hunter Warfield is a "debt collector" within the meaning of the FDCPA, 15 U.S.C.

§ I692a(6), in that it uses postal maiJ or other insaurnentality of interstate commerce for its

business, the principal purpose of which is the colJection of debts. Alternatively, ic regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.

       10.     Experian is an Ohio corporation with a principal business address of 475 Anton

Boulevard Costa Mesa, CA 92626.



                                           Page 2 of29
 Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 3 of 29 PageID 7



         11.    Experian is registered to conduct business in the state of Florida, where its

Registered Agent is CT Corporation System, 1200 South Pine Island Rd., Plantation, FL

33324.

         12.    Experian is a consumer credit reporting agency (..CRA") within the meaning of 15

U.S.C. § I68la(f) and Section 501.005(1), Florida Statutes, in that Experian, for monetary fees,

dues, or on a cooperative nonprofit basis, regularly engages in the practice of assembling or

evaluating consumer credit information or other information on consumers for the purpose of

furnishing consumer reports to third parties, while using means of interstate commerce,

specifically the U.S. mail and internet, for the purpose of preparing or furnishing consumer reports.


                                  FACTUAL ALLEGATIONS

         13.   Around July 2014, Ms. Johnson vacated an apartment that she had leased from

Camden Royal Palms, an apartment community in Brandon, Florida.

         14.   After Ms. Johnson moved, Camden Royal Palms alleged that she and Thomas

Chrzanowski, Ms. Johnson's ex-boyfriend, owed $4,393 for unpaid rent, damages, and/or other

fees (the "Debt").

         15.   Having arisen from services which were for family, personal, or household

purposes, specifically relating to the purchase of a license to use a space as a personal residence,

the Debt meets the definition of "debt" within the meaning of the FDCPA, 15 U.S.C. § I 692a(5).

         16.   Around September 2014, Camden Royal Palms assigned or otherwise placed the

Debt with Hunter Warfield for collection.

         17.   At some point, the Debt was simultaneously assigned for collection to Henschel &

Bcinhaker, P.A., a debt collection law firm in Hollywood, Florida.




                                            Page 3 of29
 Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 4 of 29 PageID 8



                     Hunter Warfield's Requests of a CBR on Ms. Johnson

        18.     On December 31, 20 l 6, Hunter Warfield requested a consumer credit report

regarding Ms. Johnson from Experian, a CRA.

        19.    Hunter Warfield's request was recorded by Experian. SEE PLAINTIFF'S

EXHIBITB.

        20.    To request a credit report on an individual consumer, one must have a permissible

purpose for doing so. See I 5 U .S.C. § 1681 b.

        21.    To lawfully request a credit bureau report (..CBR") from a CRA, a debt collector

must be collecting a debt which is a "credit transaction involving the consumer." J 5 U.S.C. §

1681 b(a)(3)(A).

       22.     "Credit" has been defined as "the ability of [one] to borrow money, or obtain goods

on time, in consequence of the favorable opinion held by the community, or by the particular

lender, as to bis solvency and reliability.' People v. Wasservogle, 77 Cal. 173, 19 Pac. 270, 1888.

       23.     An apartment tease, structured so as to require the advance payment of rent, as was

the case with the Camden lease, is not a "credit" transaction. See Laramore v. Ritchie Realty_Mgmt.

Co., No. 03 C 1333, 2003 WL22227148, at •t (N.D.Ill. ScpL25, 2003)

       24.     Ms. Johnson's lease required payment in advance for use of the apartment.

       25.     Thus, the lease from which the Debt arose was not a "credit'' transaction.

       26.     Similarly, fees for late payments, damages or other claims do not constitute an

extension of credit as they are due immediately.

       27.     When Hunter Warfield m~de its request to Experian, it failed to state that its purpose

was a "review of account" for collection purposes.




                                           Page4 of29
 Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 5 of 29 PageID 9



        28.       As a result, Experian recorded the inquiry as a "hard inquiry," i.e., one which is

incorporated into credit reports sold to other creditors, lowers the consumer's credit score, and

suggests that Ms. Johnson was seeking credit and had authorized the disclosure. Id.

        29.       Despite still lacking any pennissible purpose, Hunter Warfield agai11 requested a

CBR from Experian on March 7, 2017, once more characterizing it as a request for credit and

resulting in an additional "hard pull" on Ms. Johnson's credit. Id.


              Experian 's Knowledge that Hunter Warfield Lacks Permissible Purpose

        30.       Prior to granting Hunter Warfield a subscriber account from wruch it could obtain

credit reports and report credit data on consumers, Experian gathered significant information about

Hunter Warfield.

        31.      Experian is aware that the vast majority of Hunter Warfield's business consists of

the collection of apartment or leasing debts, which arc inherently not credit transactions.

        32.      Experian is also aware of this because Hunter Warfield reports thousands of

tradelines to it each month, all - or almost all -- of which contain Metro IJ Creditor Classification

Codes ("CCCs") of"09," or "rental/leasing."

       33.       Despite having reasonable knowledge that Hunter Warfield is requesting credit

reports from it for non-credit-based transactions, Experian continues to provide reports to Hunter

Warfield based solely on Hunter Warfield's representations that it has permissible purpose to

obtain them.

       34.       Experian has a financial interest in continuing to sell thousands of reports each

month to Hunter Warfield, and willfully turns a blind eye to the fact that few, if any, of the debts

Hunter Warfield collects emanate from credit transactions.




                                            Pages of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 6 of 29 PageID 10



               Camden's Lawsuit against Ms. Johnson and Settlement of the Debt

         35.    Around May 2017, Henschel & Beinhaker, P.A., as attorneys for Camden Royal

Palms, tiled a lawsuit against Ms. Johnson and Chrzanowski in Hillsborough County small claims

court.

         36.    Henschel & Beinhaker, P.A. claimed that with court costs and attorney fees, the

debt was $5,376.12.

         37.    Henschel & Beinhalcer, P.A., as attorneys for Camden Royal Palms, agreed to

accept $2,688.06 as full and final settlement of the debt from Ms. Johnson.

         38.    Ms. Johnson paid the $2,688.06 to Henschel & Beinhaker, P.A., who sent her a

letter dated February 27, 2018, stating "Please accep_t this letter as acknowledgement of payment

received in satisfaction of the outstanding balance owed to you by CAMDEN ROYAL PALMS,

LLC, and proof that your debt to CAMDEN ROYAL PALMS, LLC has been fully satisfied."

(Emphasis added). SEE PLAINTIFF'S EXHIBIT C.


               Hunter Warfield's Continued Reporting of a Fully-Satisfied Debt

         39.    Despite Ms. Johnson's settlement of the alleged debt, Hunter Warfield continued to

report monthly to the CRAs that Ms. Johnson had an outstanding debt owed to Camden Royal

Palms.

         40.    In June 2018, Hunter Warfield reported that Ms. Johnson owed $3,459. SEE

PLAINTIFF'S EXIDBIT D.

         41.   In July 2018, Hunter Warfield reported that Ms. Johnson owed $3,471. /d.

         42.   Thus, not only was Hunter Warlicld reporting that a paid debt was unpaid, it was

reporting that the balance was increasing.




                                             Page 6of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 7 of 29 PageID 11



        43.     On information and belief, Hunter Warfield was reporting an increasing balance

due to its own addition of interest or other fees.

        44.     Hunter Warfield had no legal ability to add interest to a debt that had been paid in

full.

        45.     Hunter Warfield•s reports to Experian also indicated that the "recent payment

amount., was $0. Id.

        46.     Hunter Warfield's reports further indicated that no payment had been made at all

since placement for collection, despite the fact it simultaneously reported a balance decrease as

shown in the "Balance History" section of Ms. Johnson's Experian consumer disclosure. Id.


                        Ms. Johnson's August 2018 Dispute to Experian

        47.    In August 2018, Ms. Johnson disputed the Debt to Experian, stating that the Debt

with respect to her was paid in full.

        48.    Experian, in response to the dispute, sent Hunter Warfield an Automated Consumer

Dispute Verification ("ACDV") request and asked Hunter Warfield to make a reasonable

investigation into the dispute.

        49.    Hunter Warfield verified that its reported information was accurate, and confirmed

its report indicating that $3.488 was past-due and in collection, that the debt was not settled, and

was still an unpaid "collection account." Id.

        50.    Hunter Warfield failed to make a reasonable investigation into Ms. Johnson's

dispute. Any reasonable investigation would have quick]y determined that the debt was satisfied

in February _2018 and that Ms. Johnson had been reJcased from all liability for the debt.




                                            Page 7 of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 8 of 29 PageID 12



              Experian's Failure to Reasonably Investigate Ms. Johnson's Dispute

       5 I.     Experian similarly failed to make a reasonable investigation into Ms. Johnson' s

dispute.

       52.      Experian's "investigation" consisted almost exclusively of sending an ACDV lo

Hunter Warfield, and then relying on that response to conclude the investigation.

       53.      A CRA's liability under§ 1681i(a) rests on "whether the credit reporting agency

could have discovered an error in a particular report through a reasonable investigation." Cal,/in v.

General Motors Accepta,ice Corp.• 936 F.2d 1151, 1160 (11th Cir. 1991).

       54.      Relying solely on dispute results from a data furnisher is not reasonable, since

"merely reporting whatever information the creditor furnished was not reasonable, especially

where the defendant knew of the impending dispute between the plaintiff and (defend~t)."

Swoager v. Credit Bureau ofGreater St. Petersburg, 608 F. Supp. 972 (M.D.Fla.1985).

       55.      Experian was well aware that a dispute existed between Ms. Johnson, who had

satisfied her debt in full, and Hunter Warfield, who was still reporting that she owed a debt.

       56.      Even a cursory examination of the data reported by Hunter Warfield should have

alerted Experian to the fact that significant problems existed and that the information reported

could not be reliably verified.

       57.      For example, Hunter Warfield reported a balance due of$5,519 in September 2017,

$5,234 later in September 2017, $5,055 in November 2017, $4,879 in December 2017, $4,791 in

January 2018, $4,704 in February 20178, and $3,442 in March 2018.

       58.      Yet, despite the $2,077 decrease in balance, Hunter Warfield reported for each

month a payment amount of $0.

       59.      Logically, the balance of a collection account does not decrease without payment.




                                            Pages of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 9 of 29 PageID 13




        60.       Experian relied completely on automated systems and verification by Hunter

Warfield, without any human review by Experian, to conduct its "investigation," despite the fact

that: (I) the information was meritoriously disputed, (2) Ms. Johnson had paid the debt in full, and

despite (3) numerous logical gaps in Hunter Warfield's reporting of the debt.


              Hunter Warfield's Failure to Cease Reporting despite Prior Knowledge

        61.      ln October 2018, Ms. Johnson retained the undersigned legal counsel.

        62.      Ms. Johnson's attorneys contacted legal counsel for Hunter Warfield regarding the

aforementioned conduct, including Hunter Warfield's reporting of a settled debt.

        63.      Thus, Hunter Warfield was well aware of the problems surrounding these issues.

        64.      Effective November 28, 2018, Hunter Warfield agreed to cease collection of the

Camden debt and request deletion of its tradeline.

        65.      However, Hunter Warfield did not stop collection, and continued to make new

reports to Experian. SEE PLAINTIFF'S EXHIBIT E.

       66.       Hunter Warfield continued 'to add interest to a debt which was not only satisfied in

March 2018, but to one which it agreed to disconti~ue collecting from Ms. Johnson.


                        Ms. Johnson's December 2018 Dispute of the Debt

       67.       On December 4, 2018, Ms. Johnson again disputed the Hunter Warfield tradeline

to Experian.

       68.       Experian's automated systems again sent an ACDV to Hunter Warfield.

       69.       Aro~d December 17, 2018, Hunter Warfield responded to the newest ACDV that

its information was "verified with updates" and instructed Experian to continue reporting that Ms.

Johnson owed the debt to Camden Palms. Id.




                                             Page9 of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 10 of 29 PageID 14



        70.      The "updates" Hunter Warfield made were to report a larger balance - now,

purportedly, $3,514.

        71.     Thus, not only did Hunter Warfield fail to correct its false reporting, but the results

of its .. investigation" acrualJy further compounded the errors by claiming that the balance of the

settled debt had increased.

        72.     Experian once again failed to conduct a reasonable investigation, relying entirely

upon an automated ACDV, supplemented only by a quick automated check of personal

infonnation.

        73.     Experian relied on the ACDV results provided by Hunter Warfield, despite the fact

that Hunter Warfield had reported false information JO different times in IO different monthly

reports, and verified that this inforn1ation was accurate.


              Hunter Warfield's Reckless Disregard for its Duties under the FCRA

        74.     Hunter Warfield repeated conduct, including the reporting of a balance due and

owing for a debt that had been paid, addition interest or other fees to a paid debt, verification of its

information as accurate upon dispute, and then verified a second time despite agreeing, in writing,

to cease and desist collection activity and request deletion ofits tradeline, shows an ongoing pattern

of reckless disregard for its duties under the FCRA.

       75.      Hunter Warfield knew that reporting a paid apartment debt as unpaid to a

nationwide CRA would have severe consequences for Ms. Johnson.

       76.      Credit reporting ..is powerful tool designed, in part, to wrench compliance with

payment tcnns" from the consumer. Rivera v. Bank One, 145 F.R.D. 614,623 (D.P.R. 1993).




                                            Page 10 of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 11 of 29 PageID 15



        77.    The vast majority of land]ords in Hi11sborough County use consumer credit reports

to screen prospective tenants, and will reject an applicant whose credit- record reflects unpaid

obligations to other landlords.

        78.    On November 25, 2018, Ms. Johnson, applied for a rental unit with LGI Homes.

        79.    LGI Homes required her to pay a $50 application fee.

       80.     LGI Homes obtained a credit report from Experian, which indicated Ms. Johnson

had an "unpaid" housing debt to Camden Palms.

       81.     Ms. Johnson's application was denied specifically because of the Hunter Warfield

tradcline claiming a balance owed on a debt that had been paid in full.


                         Experian's Violation of Fla. Stat. 501.00S(17)

       82.     On or about October 9, 2018 and December 26, 2018, Ms. Johnson obtained her

consumer disclosure from Experian.

       83.     Pursuant to Section 501.005(17), Florida Statutes, any written disclosure by a

consumer credit reporting agency, pursuant to 15 U .S.C. § 1681 g, to a resident of Florida must

include a written summary ofrights, which must be in a substantially similar fonn to the following:


       (a) You have a right to p]ace a "security freeze" on your consumer report, which will
           prohibit ·a consumer reporting agency from releasing any information in your consumer
           report without your express authorization. A security freeze must be requested in
           writing by certified mail to a consumer reporting agency. The security freeze is
           designed to prevent credit, loans, and services from being approved in your name
           without your consent.

       (b) YOU SHOULD BE AWARE THAT USING A SECURITY FREEZE TO CONTROL
           ACCESS TO THE PERSONAL AND FINANCIAL INFORMATION IN YOUR
           CONSUMER REPORT MAY DELAY, INTERFERE WITH, OR PROHIBIT THE
           TIMELY APPROVAL OF ANY SUBSEQUENT REQUEST OR APPLICATION YOU
           MAKE REGARDING A NEW LOAN. CREDIT, MORTGAGE, INSURANCE.
           GOVERNMENT    SERVICES    OR  PAYMENTS,   RENTAL    HOUSING,
           EMPLOYMENT, INVESTMENT, LICENSE, CELLULAR PHONE, UTILITIES,



                                          Page 11 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 12 of 29 PageID 16



             DIGITAL SIGNATURE, INTERNET CREDIT CARD TRANSACTION, OR OTHER
             SERVICES, INCLUDING AN EXTENSION OF CREDIT AT POINT OF SALE.

        (c) When you place a security freeze on your consumer report, you will be provided a
            personal identification number or password to use if you choose to remove the freeze
            on your consumer report or authorize the release of your consumer report for a
            designated period of time after the security freeze is in place. To provide that
            authorization, you must contact the consumer reporting agency and provide all of the
            following:

               I. The personal identification number or password.

               2. Proper identification to verify your identity.

               3. Information specifying the period of time for which the report shall be made
                  available.

        (d) A consumer reporting agency must authorize the release of your conswner report no
            later than 3 business days after receiving the above information.

        (e) A security freeze does not apply to a person or entity, or its affiliates, or collection
            agencies acting on behalf of the person or entity, with which you have an existing
            account~ that requests infonnation in your consumer report for the purposes of
            reviewing or collecting the account. Reviewing the account includes activities related
            to account maintenance, monitoring, credit line increases, and account upgrades and
            enhancements.

       (t) You have the right to bring a civil action against anyone, including a consumer
           reporting agency, who fails to comply with the provisions of s. 501.005, Florida
           Statutes, which governs the placing of a consumer report security freeze on your
           consumer report.

       84.     The required disclosures in Section 501.005(17)(b), FJorida Statutes, provided in

 capital letters above, must be disclosed in "12-point boldface type."

       85.     Neither the October nor December disclosures provided by Experian to Ms.

Johnson contained a disclosure of Ms. Johnson•s rights as required by Section 501.005(17), Florida

Statutes.

       86.     In lieu of providing the required disclosures, Experian provides a link to a separate

we~page that contains a summary of certain rights pursuant to Florida law. SEE PLAINTIFF'S

EXHIBITF.



                                           Page 12of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 13 of 29 PageID 17




        87.    The link provided by Experian is inconspicuous, in small font and grouped at the

end of the disclosure with links to other state's consumer rights.

        88.    Following the link leads to a separate webpagc containing a disclosure of certain

consumer rights. SEE PLAINTIFF'S EXHIBIT G.

        89.    The separate webpage fails to disclose the language provided for in Section

501.005(17)(f), Florida Statutes - that the consumer has the right to bring a civil action against

anyone, including a consumer reporting agency, who fails to comply with the provisions of Section

50 l .005, Florida Statutes, which governs the placing of a consumer report security freeze on your

consumer report. Id.

        90.    Experian •s failure to include the consumer rights required by Florida law in its

consumer disclosures is intentional. Experian instead includes a link, in small font at the end of

the consumer's disclosure, to make the disclosures less accessible and increase the likelihood that

the consumer will not read their rights provided by Florida law.

       91.     Similarly, Experian 's failure to disclose in the separate webpage that the consumer

has the right to bring a civil action for anyone who fails to comply with Section 501.005, Florida

Statutes, is intentional. Experian omits the required language so as to decrease the likelihood that

a consumer will invoke her rights to freeze her credit report, thus saving Experian money.

       92.     Records from Experian show that it sold at least twelve (12) reports regarding Ms.

Johnson containing the erroneous Hunter Warfield tradeline after the infonnation was disputed in

August 2018.

       93.     Reporting a debt to a CRA is a "communication" and an attempt to collect a debt

as that term is defined by 15 U.S.C. § 1692a(2).




                                           Page 13of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 14 of 29 PageID 18



        94.     Ms. Johnson has hired the aforementioned law firm to represent her in this action

 and bas assigned to it her right to be reimbursed for reasonable fees.


                                        COUNTI
                           EXPERJAN'S VIOLATIONS OFTHE FCRA

        95.     Ms. Johnson adopts and incorporates paragraphs I - 94 as if fully stated herein.

        96.     Experian willfully and intentionally violated 15 U.S.C. §1681b(a), on two different

occasions, when it provided requested CBRs to Hunter Warfield on Ms. Johnson in December

2016 and March 2017, despite the fact that Hunter Warfield Jacked a permissible purpose under

the FCRA to obtain Ms. Johnson's credit report, and Experian knew, or should have known, that

the underlying debt did not stem from a credit transaction.

        97.     Experian's conduct violated 15 U.S.C. § 1681i(a)(l)(A) in that Experian failed to

conduct a reasonable reinvestigation regarding the disputed Hunter Warfield tradeline on two (2)

separate occasions, since the investigation failed to determine, among other errors, that a debt paid

in March 2018 should not report as unpaid in August and December 2018.

        98.    Experian violated 15 U.S.C. § l681c(b) when it failed to follow reasonable

procedures to assure maximum possible accuracy of the information concerning Ms. Johnson in

reports it sold regarding her on at least twelve ( 12) different occasions, by including the Hunter

Warfield tradeline indicating a paid debt with a $0 balance had a balance ofover $3,000 still owed,

even after receipt of dispute of this information by Ms. Johnson.

       99.     Experian is liable for the aforementioned violations of the FCRA and Ms. Johnson

is entitled to an award of statutory damages not to exceed $1,000 per incident, plus reasonable

attorney fees and costs.




                                           Page 14of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 15 of 29 PageID 19



        WHEREFORE, Ms. Johnson respectfully requests this honorable Court to enter judgment

in her favor. and against Experian, for:

            a. TI:te greater of Ms. Johnson•s actual damages or statutory damages of $1,000 per

                incident (for a total of $16,000) pursuant to 15 U.S.C. § 168l n(a)(l)(B) or 15

                U.S.C. § 1681o(a)(I);

            b. Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1681 n(a)(3) or

                15 U.S.C. § J68lo(a)(2); and,

            c. Such other relief that this Court deems just and proper.


                                             COUNTH
        EXPERIAN'S VIOLATIONS OF SECTION 501.005, FLORIDA STATUTES

        I 00.   Ms. Johnson adopts and incorporates paragraphs I - 94 as if fully stated herein.

        101.    Experian violated Section 501.005(17) Florida Statutes when, on two different

occasions, it provided a written disclosure to a Florida resident, Ms. Johnson, pursuant to l 5 U.S.C.

§ 1681g, which failed to provide a written swnmary of all rights the consumer has under Section

501.005 Florida Statutes. Specifically, Experian failed to provide any summary at all of the

consumer's rights in its actual disclosure, instead providing a link in small font at the end of the

disclosure to a separate webpage. The separate webpage failed to disclose that the consumer has

the right to briag a civil action for anyone who fails to comply with Section 501.005, Florida

Statutes.

        102.    Experian's conduct is willful and intentional and engaged in primarily to reduce the

number of consumers who request a security freeze on their credit reports.




                                            Page 1Sof 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 16 of 29 PageID 20



        103.    Experian is therefore liable for the above-stated violations of Section 501.005,

Florida Statutes and Ms. Johnson is therefore entitled to statutory damages not to exceed $1,000.00

as well as other relief.

        WHEREFORE, Ms. Johnson respectfully requests that this Honorable Court enter

judgment against Experian for:

            a. Damages of $1,000.00 per incident (for a total of $2,000) pursuant to Section

                SO 1.005( 16), Florida Statutes;

            b. Injunctive relief, prohibiting Experian from continuing to omit the required

                consumer _rights in its consumer disclosures;

            c. Reasonable costs and attorneys' fees pursuant to Section 501.005(16), Florida

                Statutes; and,

            d. Such other relief that this Court deems just and proper.


                                             COUNT III
                   HUNTER WARFIELD'S VIOLATIONS OF THE FCRA

        I 04.   Ms. Johnson adopts and incorporates paragraphs I - 94 as if fully stated herein.

        l 05.   Hunter Warfield violated 15 U.S.C. § 168le(b) when, in December 2018, it failed

to make a reasonable reinvestigation after receiving notice of a dispute from a CRA, Experian, as

evidenced by the fact that any reasonable reinvestigation would have revealed that the debt was

paid, that no further obligation by Ms. Johnson existed, and that Hunter Warfield bad previously

agreed to terminate collection of the debt and request deletion of its tradeline.

        t 06.   Hunter Warfield is liable for the above-stated violation of the FCRA and Ms.

Johnson is entitled to an award of statutory damages not to exceed $1,000 per incident, plus

reasonable attorney fees and costs.




                                             Page 16 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 17 of 29 PageID 21



        WHEREFORE, Ms. Johnson respectfully requests this honorable Court to enter judgment

in her favor, and against Hunter Warfield, for:

           a. The greater of Ms. Johnspn's actual damages or statutory damages of $1,000 per

               incident pursuant to 15 U.S.C. § 168ln{a)(l)(B) or 15 U.S.C. § 168lo(a)(l);

           b. Reasonable costs and attomeys'fees pursuant to 15 U.S.C. § 1681n(a)(3) or

               15 U.S.C. § 1681o(a)(2); and,

           c. Such other relief that this Court deems just and proper.


                                 COUNTIV
                  HUNTER WARFIELD'S VIOLATIONS OF THE FDCPA

        107.   Ms. Johnson adopts and incorporates paragraphs 1-94 as if fully stated herein.

        108.   Hunter Warfield violated 15 U.S.C. § l692e and 1692e(IO) when it made false

and/or misleading representations in connection with the collection of a debt and/or to obtain

infonnation about Ms. Johnson, when it:

               (a) reported in December 2018 that a settled debt was unpaid and "in collection,"

               (b) agreed in writing to cease collection of the debt, but then reported the debt to

                   Experian in December 2018,

               (c) added interest or fees to a balance which bad already been paid, and,

               (d) failed to correct its report of the debt after dispute receiving notice of dispute in

                  December 20 l 8, despite previously agreeing to discontinue collection and

                  request deletion of its tradeline.

       109.    Hunter Warfield violated 15 U.S.C. § 1692e(2)(a) when it made a false

representation about the nature and amount of a debt when it:

               (a) reported in December 2018 that a settled debt was unpaid and "in collection/'




                                            Page 17 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 18 of 29 PageID 22



               (b) added interest or fees to a balance which bad already been paid, and,

               (c) failed to correct its repon of the debt after dispute receiving notice of dispute in

                   December 2018, despite previously agreeing to discontinue collection and

                   request deletion of its tradeline.

        110.   Hunter Warfield violated 15 U.S.C. § 1692e(8) when it communicated credit

information which was known, or should have been known, to be false, when it reported to the

CRAs in December 2018 that a paid debt was unpaid, and that the balance was increasing, even

after written agreement to discontinue collection and request deletion of its tradeline..

        111.   Hunter Warfield violated 15 U.S.C. § 1692f when it used unfair means to collect a

debt, by ( 1) reporting, in December 2018, a paid account as unpaid, and (2) confirming information

as "accurate" even after dispute.

       112.    Hunter Warfield violated 15 U .S.C. § l 692f(l) when it added interest and other fees

to a $0 balance, paid debt, when no agreement authorizing this exists nor docs any law.

        113.   Hunter Warfield is liable for the above-stated violations of the FDCPA, and Ms.

Johnson is entitled to statutory damages not to exceed $1,000, plus her reasonable attorney fees

and costs.

        WHEREFORE, Ms. Johnson respectfully requests this honorable Court enter judgment

for her, and against Hunter Warfield for:

       a.      Statutory damages ofSl,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       b.      Unspecified actual damages pursuant to 15 U.S.C. § 1692k(a)(l);

       c.      Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

       d.      Such other relief that this Court deems just and proper.




                                            Page18 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 19 of 29 PageID 23



                                  JURY TRIAL DEMANDED

Ms. Johnson hereby demands a trial by jury on aJl issues so triable.

Respectfully submitted th.is December 31, 2018, by:


                                                     Isl Bryan J Geiger
                                                      Bryan J. Geiger
                                                    FBN: 119168
                                                    SERAPH LEGAL, P.A.
                                                    2002 E. 5th Ave., Suite 104
                                                    Tampa, FL 33605
                                                    Tel: 813-567-1230
                                                    BGeiger@SeraphLegal.Com
                                                    Counsel for Plaintiff

Exhibit List
A     Hunter Warfield's Florida Consumer Collection Agency License Record
B     Plaintiff's Experian Consumer Disclosure, December 262018, Account Inquiries Excerpt
C     Debt Settlement Confirmation Letter dated February 27, 2018
D     Plaintiff's Experian Consumer Disclosure, October 9, 2018, Excerpt
E     Plaintiff's Experian Consumer Disclosure, December 26 2018, Excerpt
F     Plaintiff's Experian Consumer Disclosure, December 262018, Excerpt
G     Disclosures Provided by Experian via Separate Webpage




                                          Page 19 of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 20 of 29 PageID 24

                                                  EXHIBIT A
                                     Hunter Warfield Florida CCA License

             FLORIDA OFFICE of FINANCIAL REGULATION




     License Search Results Detail

                                HUllf£R WIIIIFIEUI DIC



    I.kens• T1',-r
    Slatu11
    Mat,,1 (lfectl" Date,
    Orltlnal D•h of uc...,.,
    Uc•"•• HumlMn
    UconM lapjrallon l>ai.t
                                ~•-
                                c...• - • - • -
                                UDtlfflllJ
                                tulnttS
                                cc-
                                un,111111
                                       -- ----
    S.-1                        ,m WOOIIUlNO COIIPORATE IILVD.
    cit,,                       IAMPA
    "81••                       n.
    Zip C°"'1                   SK1'
    UC41ftM " . . . Add,..t,a
    Sllftb                      4QII 'WOODUUIII COAPOAATC OLVD.
    Clt,,1                      IAMPA
    \bl••                       Fl.
    Z,,.c..le1
    PhoneNumto.1
                                -··
                                       ---·----




                                                                     U>lltotUlh
                                                                  ce•,01 '41'7   ~1>111




                                                              Page 20of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 21 of 29 PageID 25

                            EXHIBIT B
Plaintiffs Experian Consumer Disclosure, December 26 2018, Account
                         Inquiries Excerpt




                                  Cll!dll Jnqullfes




                                                                     18121




                                Page21of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 22 of 29 PageID 26

                            EXHIBIT B
Plaintiffs Experian Consumer Disclosure, December 26 2018, Account
                         Inquiries Excerpt




                                     n.laof'911...t
                                     121.11/2018




                                Page22of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 23 of 29 PageID 27

                                               EXHIBIT C
      Debt Settlem ent Confirmation Letter dated Februar y 27, 2018



                                 HENSCHEL & BEINHAKER, P.A.
                                              ATTORNEYS AT LAW
                                       3475 SHERIDAN STREET. SUITE 305
                                             HOLLYWOOD .FL 33021
            Tcltpbone: (9'4)964-4780                                                  Faa: (954)9644714


            Febnwy27, 2018



           1;1
            Re:
                     •:r 1a•1
            LINDIX Rli


                   CAMDEN ROYAL PALMS, LLC
                   Account Na •   n•nfl
            Dear LINDSEY JOHNSON:

            Please accept this letter as acknowledgcmcnl of payment n:ccived in satisfaction of the
            outstanding balance owed by you to CAMDEN ROY AL PALMS, LLC. and prooflhal
            your debt to CAMDEN ROYAL PALMS, LLC had been fully satisfied.

            Should you or any intinsted party have any queslions, please feel free to contact us al lhc
            address and phone number above.

            Tbb u an attempt 10 collect a debl Any information obtained will be used for tbat
            purpose.


            Very uuly yours,

            HENSCHEL & BEINHAKER. P.A.

               ~/
           Drew Bcinhakcr. Esq.
           DB\jg

           cc. CAMDEN ROYAL PALMS, LLC




                                                  Page 23 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 24 of 29 PageID 28

                             EXHIBIT D
  Plaintiff's E~perian Consumer Disclosure, October 9, 2018, Excerpt

   10/912D11




                                                           Renn!IMII_,..                        •••.,.                l•a11111111!
                                                           13,'811••-                           CGllaak,n-



                                           ~· .
                                                           1111118131111                        •lAl-,duon
                                                                                                e,a.p211,e.
               CIUW000t.Nl0 CORPORAtt
               BLVD
               TN.11'1'. Fl 3311'
                                           c.am...
                                           terms
                                                           ................
                                                           Cledrllnlilor

                                                           M,393
                                                                               ll••"'allftr.l
                                                                               mn111S
                                                                               Fn!Npon.cl
                                                                                                R•inftSllgolloninlormallon
                                                                                                Tlic ilan wn upatlld ...... -
                                                                                                pn,cesting GI""" dlqi~etn/lalg
               111l28l~Sl0
                                           1 f.-.t\ll      ~bll-•              011311!1         2011 .
               Address ldnllkmiDn runba-
               CD71N),MII                  Onr-dunlB
                                                           SC
                                                           ~~                  .,.,, ....
                                                                               Roq,ansiblllly




                                                           -
                                           Ap-211:Zl       so
               Cnglnalcncll81'                                                 ntOMAS
               CAM0£H ROYAL AUMS                           . . . . . parmen,   CHRZANOWSKI


                                                                                                                                     3110




                                                        Page 24of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 25 of 29 PageID 29

                             EXHIBIT D
  Plaintiff's Experian Consumer Disclosure, October 9, 2018, Excerpt
   1Qll.ll2D11




                  -
                 Aa:owllhlsrDf'J

                  :i.   ....       . ..... ...
                        .,. ..... ... ... ..
                               .u   ~

                                               -       r,o


                                                              - - .. -·~ -
                                                              .... '°''
                                                                   Dot       0d   !:,,o   ..... "   ... .... ,.,, ·- ""' ...., . ,-... "".
                                                                                                    .....
                                                                                                                              11111
                                                                                                                              a..            ~
                                                                                                                                                 ...,
                               -
                                                       ,01$
                  .u
                        '.-         "
                                        ... ...
                                        """        '
                                                       Co<    ,_   OCI Sow q
                                                                   r;..    •i
                                                                                  ~
                                                                                   ...                      r.,
                                                                                                                  ""
                 ,.......,. Nslmy gUde
                 CdledlanasolNOY2017ta Sep 21118. Oec20l8U1Sep 2017. 0d 2011,Aug:ZOIII.N 1011. .lan2(Ua. Dec 2015• .lull 2015. Feb 2015. Jan
                 :11115

                 Bd""" ,.Sla,y
                 Th•""°""'llclala,oll ;ipp-inlllefalaww,gfarmal:
                 Dale: • - llalan:a/ dala P•flll•I ,.......t I ldla41111d , • ,.,1enl a--,t I • du,..,,..... oaicl
                 A1412Dll:S3.4113/Nodll.ll/NodD/Noclali1
                 .M2flll:S3,471 /Nadu/Nodllla/Nocla
                 .llll 2011: 93,4511 /No clalal Nodlll /Nodl&I
                 '--12011: S3,451 /Nodall/HoC1. . /No-
                 A,,201&-S:J,"41Nodat• INDlhl• INo-
                 Mar 2018;$3.442/ Nad;Q I No Gtll I Nod. .
                 l'e20tl:$4,7IM/Na~INo-lNoUo
                 Jan :ZOll:U.7t1 /NodulNDclllalNodda
                 Dec2Dt7:S4.879/Noctm/No-,Nadm
                 Not 21117: SS.0551 No data /No-/Nodala
                 Sep 3117;S5,%J4/NDdG/No-/HodG
                 Sep 2017: SS,5111/ No dlta /Noda /No ct•
                 Aug 2017; SS,:)12/Nod,1;1 {No~ INod;lla
                 .M21117:S5.311111Noctaa/Nodm/Nodaa
                 M2D17:S5.3181Nod:U/NodalalNoda8
                 M>y 2017: S4.827 /Ho data/ No ua I No c1a1a
                 Al/I 2017: $4,1111/No clala / No data/Ho dD
                 i.11,2017:$4.IHINodu/Homll/NodlD
                 Jan2017:S4.8G/Nodln/Nodm/Nod:II•
                 Dec 2018: 14.8301 Nodlla / No dala I No ct1t1
                 Od20111: l4,am/Na-,N•lflla/ND-
                 TlltlOllpalin-&lfllllsaccud~s$4.lll3




               REDACTED
     -------------------------------------------
                                                                   A«ou11ts Jn 9aDC1 •t:irullng




      REDACTED

                                                                                                                                                        4'10




                                                                         Page2S of29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 26 of 29 PageID 30

                                                                              EXHIBIT E
Plaintiffs Experian Consumer Disclosure, December 26 2018, Excerpt

                     Aceoun1 ,...,..                          -'"'"""' numller        Rtarll blr-.                                              s-..
                     HUNTm WARFELO                                                    Sl.S14md                                                  Colealon KCOUIII,
                                                                                      12/1712011                                                ll,51-1 PIii due u
                                                                                                                                                8'Dec2011,




   12/2112ll1I
                     ,mu W000I.Nf1> COAJIORAT1i                                      C..llllllmft•                     O.C.dtatatua             c-
                     Bl,W                                                            e,tglnal-                         01/2015                  Aanmtlrdamill:iandlsp,loclll7
                  TAMl'llP,, FL :131114
                  413%83~                                                            Hlall...,_
                                                                                     Sol.393                           Rrat.._....              -(Memlft!QIISenw:Mrrlllle
                                                                                                                       01120U                   Fair Cladil A ~ Aa).
                  Addlaa ldanllllca11on /IU1IINr                                     SD                                                         Rel~l"'-11on
                                                                                                                       R.,,......uilltl)'
                  G:17\IIIIIM411
                                                                                     illoftlll'r ~                     Jaall.C                  Thllllam11UupdalilCl8--
                  Ort;lnalcndllDt                                                    SD                                ncOMAS                   ~ali,aurdllpulalnOoc
                  CAMDEN ROYAL PAI.MS                                                _,,,
                                                                                     "--'I~                            OIRZAHOWSKI              2011.

                                                                                     U.214


                     ...--• , ....
                 -'"oullthhiory


                                                        -          ... ... -   -       ..
                                                                                     .,.,
                                                                                          ... .... ... ... ,. .... --
                                                                                          ...                      .. .
                           ..                      ....
                                                                               ..
                                                                                            211'7


                                                                          ..
                                                                                                                                                                     IDII
                      ~

                     OIi
                     ~      •   A4
                                ~      "t
                                            ~ r.
                                            ,.,,
                                            ....   ..., ......
                                                   ·•··
                                                          t

                                                               - -
                                                               ""'
                                                                '
                                                              >cl
                                                                     r
                                                                    ,.,
                                                                    r. .. ~
                                                                             •
                                                                               r.
                                                                                C'
                                                                               IOU
                                                                                ~
                                                                                  ....
                                                                                      r.


                                                                                          - -
                                                                                     .... ....
                                                                                          oa  ..., .
                                                                                                    .;

                                                                                                     ~
                                                                                                   ,.. .
                                                                                                    fill.
                                                                                                           OIi
                                                                                                           C

                                                                                                          ....
                                                                                                                 4,.


                                                                                                           ..... u
                                                                                                                 ~         <
                                                                                                                                 ~

                                                                                                                                 ....
                                                                                                                                        C   ~
                                                                                                                                            ,    f•
                                                                                                                                                  t
                                                                                                                                                        ~



                                                                                                                                                        I;
                                                                                                                                                             "   C




                 Cdlaclign aol&ep20171DOoc 2011. N0,20181DJIA 2017,s.p 211111,.Ad 211ll• .lml21110, Dai:2G1S,.M12015, Fett 2015, Jan2015
                 a.i- ,.._,,
                 Tllll ........ dllUl,_.c,pooa,lnlha~l'anNI:
                 Or.a:-Dalanml-poyn,or,t~lldllcluDl~A.-1-.lllfflCU!lpalO
                 .... 21118:S3,5021No-lNoata/Nodai:.
                 0d 2011: 13,49111 No Ula I Nc>CIIIII/ Ha elm
                 Sep 2018: Sl,411 I HDdalD I Ho 11.11111 ND 1111111
                 "41;2011:Sl,,183/Noclala/Nolllllll/NDdlls,,
                 .U 21111: $3,171 INo Cllllll/HD dala/Hocllna
                 Jun2011:l:l,459/HodllalNDdma/Nod8111
                 MGy 21111: Sl.4511 No dD1a I Ho ~ I Hodala
                 Apt2Qlll:Sl,,"41Noi1111111NoclmlNl>Clm
                 Mat 20111: 13,MJ I ND llala I Nodllla /Nod.Ila
                 Far» ZOii: k.7~ I Hg II.Ila I N1UIGI I Ho dnl
                 Jan 2018: k,111 I Ho- I Nod!da/ No ll&Sa
                 Ooc 2017: $,1,819/ Noalll /No ..... I No 111111
                 -      2017: SS,055 / Nadala / No clala I ND C1s1a
                 &Gp 2017: S5.i:M, 1 Ml>clalll / No dam /ND d.:1111
                 Sep 2017: SS,SIIIMl>clalll I Ho llaal I Nlldalll
                 A&,;20H:S5.l1ZIND-/HodalalND-
                 .MZ011:15,3961Nod81alNOdallllNDCIIIIII
                 Jun 20\7: SS.3711/No Ula/ ND dDla/ND-
                 May 2017: 14,11271 No dala / Na -       I HD dlftD
                 1,f/1 21111: s.t,811 I ND alaI Ng Nia I No daia
                 ~ ZOIT: S..195 I Ho llall I Ho t13ta I ND -
                 Jan2017:$,t,112/NoU1111Nodala/Hodell
                 Doc 21118: s.t.1311 I PD dalll / Na dlllll I Hod=
                 Tlla ......l-allllll-""-M,393




                                                                              Page 26 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 27 of 29 PageID 31

                                 EXHIBIT F
       Plaintiffs Experian Consumer Disclosure, December 26 2018,
                           Notification of Rights

  12/2el2018




                                          "
                                 Page 27 of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 28 of 29 PageID 32


                                EXHIBIT G
          Disclosures Provided by Experian via Separate Webpage

  How Security Freezes Work

  Security freezes are designed to prevent a credit reporting company from releasing your credit
  report without your consent. However, you should be aware that using a security freeze to take
  control over who is allowed access to the personal and financial information in your file may
  delay, interfere with or prohibit the timely approval of any subsequent request or application
  you make regarding a new loan, credit, mortgage, insurance, government services or payments,
  rental housing, employment, investment, license, cellular telephone, utilities, digital signature,
  Internet credit card transaction or other services, including an extension of credit at point of
  sale.

  When you place a security freeze on your fire, you will be provided a personal identification
  number or password to use if you choose to remove   the security freeze from your file or
  authorize the temporary release of your credit report for a specific person or period after the
  security freeze Is in place. To provide that authorization, you must contact the reporting agency
  and provide all the following:

      1. Sufficient identification to verify your identity.
      2. Your personal identification number or password provided by the credit reporting
           company.

      3. A statement that you choose to remove the security freeze from your file or that you
         authorize the reportins agency to temporarily release your consumer report. If you
           authorize the temporary release of your consumer report, you must name the person
           who is to receive your consumer report or the period for which your consumer report
           must be available.

 A security freeze generally does not apply to circumstances in which you have an existing
 account relationship and a copy of your report is requested by your existing creditor or its agents
 or affiliates for certain types of account review, collection, fraud control or similar activities.

 If you are actively seeking credit, you should understand that the procedures involved in lifting a
 security freeze may slow your own applications for credit. You should plan ahead and lift a
 freeze, either completely if you are shopping around, or specifically for a certain creditor, a few
 days before actually applying for new credit.

 Requesting a Free Security Freeze

 To request your free security freeze, visit E,cperian's Freeze Center or call 1888 EXPERIAN (1 888
 397 3742) and provide the required information.

 freeze   My Credit File




                                             Page ZS of 29
Case 8:19-cv-00351-SDM-SPF Document 1-1 Filed 02/08/19 Page 29 of 29 PageID 33


                                 EXHIBIT G
           Disclosures Provided by Experian via Separate Webpage

  You may also submit your request in writing to Experian Security Freeze, P.O. Box 9554, Allen, TX
  75013. Written requests should include the following:

       •    Your full name Including middle initial (and generation)

       •    Social Security number

      •     Complete addresses for the past two years

      •     Date of birth
      •     One copy of a government issued identification card, such as a driver's license, state ID
            card, etc.

      •     One copy of a utility bill, bank or insurance statement, etc.

  Make sure that each copy is legible and displays your name and current mailing address and the
  date of issue. Send copies of any documents you wish to provide to us and always retain your
  original documents.

  We will send you a confirmation notice once the security freeze has been added, and you will be
  given a personal identification number (PIN) that will be required in order to remove the freeze
  temporarily (in order to apply for credit or for any transaction that requires that another party
  access your personal credit report) or permanently. You may select your own PIN when placing a
  security freeze on your file. If you would like to create a single-use PIN to be used by a certain
  credit grantor, log on to Experian's Freeze Center.

  Additional Services

  Credit Lock: An additional protection or alternative to a security freeze is to Lock your Experian
  credit file. Experian Creditlock allows you to easily and instantly control access to your Experian
  credit report in real time with one click without having to remember your PIN.

  Identity Theft Protection: To see other ways in which Experian can help keep your credit and
  identity secure, learn about our Identity Theft Protection solutions.

  Free Dark Web Scan: Get a one-time scan for your Social Security Number, Email and Phone
  Number, that also includes a free Experian Credit Report every 30 days on sigri in, and with free
  credit monitoring and alerts.

  Free Child ID Scan: See if your child has a credit file and a social security number that has
  potentially been compromised with a free child identity theft scan.




                                              Page29of29
